Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Josh Hauptman on 2/9/2022.

The application has been amended as follows: 
Claim 3 
“… a reflector having a concave surface and a through hole into which the optical fiber is to be inserted, the concave surface having a focal point;…”
… wherein the optical fiber includes a laser beam convergence part having a truncated cone shape,…”

Claim 4
“… a reflector having a concave surface and a through hole into which the optical fiber is to be inserted, the concave surface having a focal point;…”
having a truncated cone shape,…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 and 4, the prior art neither teaches nor suggests, when the claims are taken as a whole, a shock wave generating device, comprising: an optical fiber including a laser beam convergence part having a truncated cone shape, a reflective part configured to reflect and converge a shock wave generated inside the reflective part to an outside of the reflective part, the reflective part including: a reflector having a concave surface with a focal point and a through-hole into which the optical fiber is to be inserted, a sealing body and liquid between the sealing body and concave surface, wherein a distance from the distal end of the laser beam convergence part to the focal point satisfies the equations recited in the claims. 
Regarding claim 5, the art neither teaches nor suggests, when the claims are taken as a whole, a shock wave generating device, comprising an optical fiber including a laser beam convergence part, a reflective part configured to reflect and converge a shock wave generated inside the reflective part to an outside of the reflective part, the reflective part including: a reflector having a concave surface and a through-hole into which the optical fiber is to be inserted, a sealing body and liquid between the sealing body and concave surface, wherein the shape of the concave surface is determined by the equations recited in the claims. 

nd rejection.  Specifically, the closest prior art (Takayama) fails to teach the claimed equations.  The examiner contends that the current amendments (including both the amendments filed on 1/30/22, as well as those listed above in the examiner’s amendment section) overcome the 112, 2nd rejections and therefore place this application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792